Citation Nr: 1421480	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-42 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether a rating reduction from 100 percent for prostate cancer to 40 percent for residuals of prostate cancer, effective March 1, 2010, was proper.

2.  Entitlement to an increased rating for residuals of prostate cancer, rated as 40 percent disabling from March 1, 2010, through April 19, 2010; as 20 percent disabling from April 20, 2010, through September 26, 2011; and as 40 percent disabling from September 27, 2011.


REPRESENTATION

Appellant represented by:	Larry S. Shelton, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The December 2009 rating decision effectuated a September 2009 rating decision proposal to reduce the disability rating for the Veteran's prostate cancer from 100 percent to 20 percent.  In November 2010, the Veteran filed a notice of disagreement with this decision.  A statement of the case was issued in September 2010.  The Veteran filed a substantive appeal in October 2010.

The Board notes that the September 2010 statement of the case and a rating decision from that same month increased the rating for the residuals of the Veteran's prostate cancer from 20 percent to 40 percent, effective from March 1, 2010, through April 19, 2010, and continued the 20 percent rating from April 20, 2010.  A March 2012 rating decision again increased the rating from 20 percent to 40 percent effective September 27, 2011.

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  At this hearing, the Veteran specified that he was intending to disagree with both the reduction of his rating from 100 percent and with the staged ratings that were assigned as a result of the reduction.  A transcript of this hearing was prepared and associated with the claims file.  

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2008 rating decision, the Veteran was granted entitlement to service connection for prostate cancer.  He was assigned a 100 percent rating effective May 9, 2008, under 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2013).  That Diagnostic Code assigns a 100 percent rating for malignant neoplasms of the genitourinary system and contains the following note:

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.

38 C.F.R. § 4.115b, Diagnostic Code 7528, Note (2013).  

In a September 2009 rating decision, following a September 2009 VA examination, the RO proposed to reduce the Veteran's prostate cancer rating to 20 percent based on voiding dysfunction.  This decision was effectuated in the December 2009 rating decision, and a 20 percent rating was assigned effective March 1, 2010.  In the course of the Veteran's appeal, a September 2010 rating decision increased the rating from 20 percent to 40 percent for the period from March 1, 2010, through April 19, 2010, but returned the rating to 20 percent effective April 20, 2010.  A March 2012 rating decision increased the rating to 40 percent, effective September 27, 2011.

The Board finds that the information as it currently stands is inadequate for the purpose of determining whether the initial rating reduction from 100 percent was proper.  

The current record is unclear as to the date on which the Veteran stopped receiving treatment for his prostate cancer.  The record clearly reflects that the Veteran underwent I-125 brachytherapy on August 7, 2008.  The record also reflects that the Veteran had periodic follow-up appointments with radiation oncology at the VA Medical Center (VAMC) in Cincinnati, Ohio. The November 2010 VA examination report repeatedly references that the Veteran continues to be followed by the radiation therapy clinic.  The Board notes, however, that it is unclear from the medical evidence of record whether any of these radiation therapy clinic visits has included a "surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure," that would extend the 100 percent rating under Diagnostic Code 7528 beyond February 28, 2010.  

The following statements that appear in the November 2010 VA examination report illustrate the confusion arising with respect to the nature of the Veteran's treatment following the August 2008 brachytherapy:

The veteran has a history of prostate cancer that has been treated with radiation seed implants.  It was diagnosed in March 2008 and treated with the radiation seed implants in August 2008.  He continues to be followed by the radiation therapy clinic.

The veteran complains of pain in the right wrist more than the left wrist that began in February 2009 with the onset of sarcoidosis that he attributes to treatment with radiation seed implants for his at that time recently diagnosed prostate cancer.

In addition, multiple records, including a May 2011 VA medical record, note that the Veteran had "[p]rostate cancer diagnosed in 2007, status post radiation seed implant recently by radiation oncology."

It is unclear from the November 2010 statement whether the phrase "at that time recently diagnosed prostate cancer" refers to the March 2008 prostate cancer diagnosis or whether there was a recurrence that would have been recent to the February 2009 sarcoidosis onset.  It is also unclear whether the November 2010 VA examination report and the May 2011 VA medical record are asserting that the Veteran underwent radiation or similar treatment for prostate cancer more recently than August 2008.

The Veteran's June 2012 Board hearing testimony did not clarify the date of cessation of any such treatment.

Nor does the record clearly reflect the date on which the Veteran's prostate cancer was declared to be in remission.  The only indication of remission of record appears in the November 2010 examination report (which is repeated in the December 2011 VA examination report), in which the examiner states that her "diagnostic impression of [the Veteran] is that he has prostate cancer that has been treated with radiation seed implants and is stable and in remission at this time."  

There are, in short, multiple crucial dates that cannot be determined from the record as it currently stands.  It is therefore necessary to remand this case in order to determine (1) the date of cessation of the Veteran's prostate cancer treatment; (2) the date on which the Veteran's prostate cancer was declared to be in remission, and (3) whether there has been any local reoccurrence or metastasis of the prostate cancer.  

While this case is in remand, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Finally, please send the Veteran notice that is complaint with the Veterans Claims Assistance Act of 2000 (VCAA) of how to establish entitlement to an increased rating. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA compliant notice that informs him how to establish entitlement to an increased rating.  

2.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

3.  Contact the Veteran and request that he provide the date on which his prostate cancer was determined to have gone into remission.  Advise the Veteran that he may submit a statement from his treatment providers (a) giving the date of remission of his prostate cancer; (b) noting the date on which he stopped receiving prostate cancer treatment or whether he continues to receive prostate cancer treatment; and (3) stating whether there has been a local recurrence or metastasis of the prostate cancer, and the dates of any such developments.

4.  Following completion of the above, send the Veteran's claims file to the examiner who provided the November 2010 opinion, if available, or to another qualified examiner.  Following review of the claims file, please answer the following questions:

(a) On what date did the Veteran's radiation therapy stop?  On what date did the Veteran last undergo surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure in connection with his prostate cancer?

(b)  Has the Veteran's prostate cancer gone into remission?  If yes, on what date did the Veteran's prostate cancer go into remission?

(c) Has there been a local recurrence or metastasis of the Veteran's prostate cancer?  If yes, please provide the date or dates of any local recurrence or metastasis.  

Please provide a thorough explanation for any opinions that are rendered.

5.  After the development requested above has been completed, again review the record and readjudicate the claims.  (Please address both the question of the propriety of the reduction and the assignment of the disability rating for any prostate cancer residuals.)  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



